Title: 29. A Bill Providing that Wrongful Alienations of Lands Shall Be Void So Far as They Be Wrongful, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that all alienations and warranties of lands, tenements and hereditaments made by any purporting to pass or assure a greater right or estate than such person may lawfully pass or assure, shall operate as alienations or warranties of so much of the right and estate in such lands, tenements, or hereditaments as such person might lawfully convey; but shall not pass or bar the residue of the said right or estate purported to be conveyed or assured.
But if the deed of the alienor doth mention that he and his heirs be bound to warranty, and if any heritage descend to the demandant of the side of the alienor, then he shall be barred for the value of the heritage that is to him descended. And if in time after any heritage descend to him by the same alienor, then shall the tenant recover against him of the seisin warranted by a judicial writ, that shall issue out of the rolls of the Justices, before whom the plea was pleaded; to resummon his warranty, as before hath been done in cases where the warrantor cometh into the court, saying, that nothing descended from him by whose deed he is vouched.
 